Citation Nr: 0726857	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgianne Bolinger, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in June 2007.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  PTSD is manifested by symptoms of depression, difficulty 
sleeping due to recurring nightmares, flashbacks, intrusive 
recollections, increased irritability, social isolation, 
impaired concentration, and difficulty with interpersonal 
relationships, resulting in severe social and occupational 
impairment with reduced reliability and productivity.

2.  The veteran's service-connected disability is PTSD, rated 
as 70 percent disabling.

3.  The veteran meets the schedular criteria for a TDIU.




CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that any defect with regard to 
VA's duty to notify and assist is harmless as the Board's 
decision is fully favorable.  The Board notes the veteran 
specifically requested a 70 percent rating for PTSD.  
Transcript at 3-4 (2007).  A 70 percent rating for PTSD and a 
TDIU have herein been granted.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD in September 2004.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In March 2006, the AOJ assigned a 50 percent 
evaluation for the entire appeal period, from January 2, 
2003.  The Board notes that in a September 2004 statement, 
the veteran's attorney stated that the veteran was seeking an 
effective date of January 2, 2003 for PTSD.  Accordingly, the 
issue is whether a rating in excess of 50 percent for PTSD is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform 70 percent rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

As reflected in the records, to include the August 2004 and 
November 2005 VA examination reports and the veteran's 
testimony, given the depth and persistence of his 
irritability, social isolation, nightmares, flashbacks, and 
intrusive recollections, the veteran is entitled to a higher 
70 percent rating for his PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  He manifestly has deficiencies 
in most areas, specifically in social functioning and mood.  
The evidence of avoidance of social interaction is probative 
of difficulty adapting to stressful situations.  On VA 
examination in August 2004, a GAF of 48 was assigned 
indicating serious symptoms.  He exhibited inappropriate 
behaviors, and impairment in concentration and sleep 
difficulties were noted.  It was noted that he had intrusive 
recollections, was always on guard, and had difficulty 
relating to others.  The report notes that the veteran 
trusted no one, that his anger functioned as a barrier to 
keep everyone at a distance, and that his alienation of 
others had caused problems on his jobs.  Similarly, on VA 
examination in November 2005, he was noted to be unemployed 
and isolated from the other people and settings, and a GAF of 
48 was assigned.  While only moderate depression was noted in 
a February 2005 VA treatment record, VA treatment records, 
dated in April 2006, note symptoms included not only 
depression, but also anger and anxiety, and that he was 
generally seclusive, with social interaction essentially 
limited to family.  

The 70 percent evaluation assigned herein represents a full 
grant of the benefit sought.  See Transcript at 3-4 (2007).  
The Board notes that the evidence does not show that his 
symptoms are severe enough to warrant the highest possible 
rating of 100 percent.  Comparing his reported and documented 
symptoms of PTSD to the rating schedule, he does not exhibit 
the criteria to support a 100 percent rating.

The examination reports reflect that he is able to take care 
of activities of daily living.  Inappropriate behavior was 
noted to be limited to staring inappropriately at the 
examiner when trying to make a point on VA examination in 
August 2004.  In addition, although a history of suicidal 
ideation was noted on VA examination in August 2004, no 
particular thoughts to harm anyone were noted, and the 
November 2005 VA examination report notes no suicide attempts 
since about 1999.  He denied ritualistic or obsessive 
behavior, and no obscure speech patterns were noted.  No 
overt psychosis was noted.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documentation of loss of memory of the names of 
close relatives, his occupation, or of his own name.  Based 
on the totality of the evidence, a 70 percent rating is 
warranted.  The preponderance of the evidence is against a 
rating higher than 70 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

II.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the veteran has one service-connected 
disability, herein assigned a 70 rating.  Thus, he meets the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a).  In 
addition, the evidence supports a finding that he is 
factually unemployable due to service-connected disability.  
In that regard, the Board notes that the evidence reflects 
GAFs that are consistent with an inability to engage in a 
substantially gainful employment.  While SSA records reflect 
disability due to a back disorder, the August 2004 VA 
examiner noted that the veteran's erratic work history was 
due, in part, to his behavior.  In addition, the examiner 
stated that PTSD symptoms, to include alienation of others, 
had interfered with his employment, and that the pain from 
his back disorder was worsening, which impacted on the 
veteran's emotional state, which in turn, would serve to 
worsen the symptoms of PTSD.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

A total rating based on individual unemployability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


